Citation Nr: 0312952	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  90-48 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a stomach 
disability.

2.  Entitlement to an effective date prior to May 12, 1988, 
for the grant of service connection for headaches.  

(The claims of service connection for a stomach disability 
(on the merits) and for higher ratings for headaches and 
bilateral chorioretinitis with conjunctivitis, scarring, and 
defective vision will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
 

INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.

By a November 1994 RO decision, the veteran's application to 
reopen a claim of service connection for a stomach disability 
was denied.  He appealed this decision to the Board of 
Veterans' Appeals (Board).  By a June 1995 decision, the 
veteran's claim was denied, on the merits.  Thereafter, he 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In August 1998, the Court affirmed the 
Board's denial.  In November 1998, the Court withdrew its 
August 1998 decision, and vacated the Board's June 1995 
decision to the extent that it denied the veteran's claim 
regarding a stomach disability, and remanded the matter to 
the Board.  In September 2000, the Board remanded the claim 
to the RO for further evidentiary development. 

This matter also arises from a February 1996 RO decision 
which implemented the Board's June 1995 grant of service 
connection for headaches.  The veteran appeals to the Board 
for an earlier effective date for the grant of service 
connection for headaches.

In a March 2003, the veteran's representative raised the 
claim of service connection for residuals of a nose fracture; 
as this claim has not been developed for appellate review it 
is referred to the RO for appropriate consideration. 

The Board is undertaking additional development on the claims 
for higher ratings for headaches and eye problems and service 
connection for a stomach disability (on the merits) pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is complete, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice to the veteran and his 
representative and reviewing any response thereto, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  An application to reopen a claim of service connection 
for a stomach disability was last finally denied in a 
November 1971 Board decision.

2.  Evidence received since the November 1971 Board decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a stomach disability.

3.  On August 22, 1979, the RO received a statement from the 
veteran that he had experienced tremendous headaches, which 
were associated with his eye surgery.

4.  There is no evidence earlier than August 22, 1979, 
establishing an informal or formal claim of service 
connection for headaches.




CONCLUSIONS OF LAW

1.  The November 1971 Board decision which denied the 
veteran's application to reopen a claim of service connection 
for a stomach disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2002).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a stomach disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The legal criteria have been met for an effective date of 
August 22, 1979, for the grant of service connection for 
headaches.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
decisions which denied his application to reopen a claim of 
service connection for a stomach disability and which denied 
an earlier effective date for the grant of service connection 
for headaches.  The decisions, as well as the statement of 
the case, and the numerous supplemental statements of the 
case informed the veteran that he needed to submit evidence 
regarding the etiology of his stomach disability and evidence 
regarding an earlier application for service connection for 
headaches and medical evidence of headaches in order to 
prevail.  VA has met its duty to inform the veteran.  The 
Board concludes the discussions in the decisions, statement 
of the case, supplemental statements of the case, and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  The RO has 
requested all relevant (treatment) records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The Board finds that VA has done 
everything reasonably possible to assist the veteran. 

The veteran was provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how his claims were still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted. 

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence for ulcers, peptic (gastric or 
duodenal) will be presumed if manifest to a compensable level 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Pertinent regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).   

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

Application to Reopen

It is noted that the RO initially denied the veteran's claim 
of service connection for a stomach disability (ulcer) in 
June 1971, and he appealed this decision to the Board.  The 
Board denied the veteran's claim on the basis that there was 
no competent medical evidence of a current disability.  The 
Board based its decision on a review of the veteran's service 
medical records, private medical records, and VA examinations 
conducted in 1969 and 1971.  Since this decision was 
rendered, an abundance of evidence has been received, 
including VA and private treatment records and VA 
examinations.  A VA examination conducted in May 1994 
reflects that the veteran complained of abdominal tenderness 
and indigestion.  He said he used Tums frequently.  Following 
an examination, the diagnosis was a history of possible 
steroid related gastritis, 1971.  In an addendum, it was 
noted that an upper gastrointestinal series needed to be 
scheduled to rule out any organic pathology.  Diagnostic 
testing did not reveal any gastrointestinal problems.  It is 
noted, however, that recent VA treatment records dated in 
2002, including an April 2002 note reflect assessments 
including dyspepsia and epigastric pain.  Further, some 
records note that the veteran had stomach problems for years, 
after meals or during the night.  In addition, the veteran 
presented testimony at an October 2001 RO hearing, indicating 
that his stomach problems were caused by the medication 
(Prednisone) he took for his service-connected eye problems.  
The veteran also submitted literature regarding the side 
effects of Prednisone, including stomach upset (indigestion 
and stomach burning). 

The aforementioned VA records were not previously before VA, 
and bear directly and substantially upon the specific matter 
under consideration, and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Notably, the current VA outpatient treatment records, dated 
in 2002, cure a prior evidentiary defect in that a current 
disability is now demonstrated.  Accordingly, the claim is 
reopened.  38 C.F.R. § 3.156.  The application to reopen a 
claim of service connection for a stomach disability is 
granted.

The specifically notes that VA may not balance the probative 
value of evidence at this stage.  

Earlier Effective Date

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

Application and claim are defined by regulation as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  If a claim for disability 
compensation has been granted with respect to service 
connection, but disallowed as noncompensable, certain medical 
evidence received by VA, which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as 
the date of receipt of an informal claim to reopen or for 
increased benefits.  38 C.F.R. § 3.157(a), (b)(2), (3).  When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the 
communications in the file that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Initially, the Board will review the veteran's claim for an 
earlier effective date from a historical perspective.  

During service, veteran complained of headaches on one 
occasion, in March 1969.  Specifically, he complained that 
his visual blurring was accompanied by headaches.  The 
veteran was discharged from service in May 1969.  A few weeks 
after the veteran's service discharge, he filed his first 
claim for VA compensation or pension.  In this claim, he 
indicated that he wanted service connection for "chorial 
retinitis."  No mention was made of headaches.  He underwent 
a VA examination in July 1969, and he did not complain of 
headaches; his neurological and psychiatric systems were 
clinically normal; and headaches were not diagnosed.  
(Incidentally, service connection for eye problems was 
granted in an August 1969 RO decision.)  On VA examination in 
June 1971, the veteran complained of headaches; following an 
evaluation, headaches were not diagnosed.  On VA examination 
in August 1972, there were no complaints of headaches, and 
headaches were not diagnosed.  In a January 1973 appeal which 
perfected his claim for a higher rating for an eye 
disability, the veteran indicated he had headaches.  In this 
statement, the veteran did not specifically claim service 
connection for headaches and he did not otherwise attribute 
his headaches to service or to a service-connected 
disability.  

In an August 1979 statement, the veteran related that he had 
headaches since undergoing an operation for his (service-
connected) eye problems.  At a September 1979 VA examination, 
the veteran complained of headaches.  He related that his 
doctor had been unable to determine the origin of his 
problems.  He related he had been wearing glasses and that 
this had not taken care of his problems.  

The veteran's assertion in an August 22, 1979, statement that 
his headaches were associated with eye problems was the first 
informal claim linking his headaches to service.  It is noted 
that the veteran is competent to describe the nature of his 
problems and the time of onset.  Further, it is notable that 
his assertion regarding etiology is corroborated by his 
service medical records and numerous VA and private medical 
reports on file.  Thus, the Board finds that service 
connection for headaches should be assigned effective from 
the date of claim or August 22, 1979.

As noted above, two key elements in establishing an effective 
date of an award are the date of the receipt of the 
application and the date entitlement arose.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  It is noted that the veteran had 
headaches during service and it is argued that an earlier 
effective date should be granted on this basis.  It is noted, 
however, that although the veteran may have complained of 
headaches prior to August 22, 1979, none of the records on 
file, VA or private, show an earlier intent to apply for 
compensation for headaches.    

The Board has reviewed the record and can find no claim or 
informal claim that reflects an intent to seek service 
connection for headaches, prior to August 22, 1979.  VA's 
duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The date of claim is 
controlling and an effective date prior to August 22, 1979, 
may not be assigned.


ORDER

New and material evidence has been presented to reopen a 
claim of service connection for a stomach disability; the 
claim is allowed to this extent.

Entitlement to an effective date of August 22, 1979, for the 
award of service connection for headaches is granted.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

